Title: Louis H. Girardin to Thomas Jefferson, 21 March 1819
From: Girardin, Louis Hue
To: Jefferson, Thomas


          
            Dear and Respected Sir,
             Staunton, March 21rst, 1819. 
          
          I am so forcibly struck with the Justness of Your observations on the suppositious speeches introduced by Botta, that I will select other parts, as specimens of his manner—and of mine.
          Would  it be a violence on Your feelings, or an encroachment on Your repose, to request a few lines from Your pen, respecting both the author and the Translator?—Such a Passport would do much towards the success of the undertaking—and it would not be wanted before one month, or six weeks.
          
            With warmest wishes for the continuance of Your good health, and with respectful friendship, I salute You.
             L. H. Girardin
          
        